Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 12 November 1780
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir
                            Head Quarters Passaic Falls 12th Novemr 1780
                        
                        I have not been honored with any of your Excellency’s favors since mine of the 4th instant—neither have I
                            received any intelligences from New York contradicting what I communicated in that letter, on the contrary, the accounts
                            seem confirmed.
                        I have lately made an exchange of a considerable number of prisoners with Sir Henry Clinton—part of the
                            British are at Rutland in Massachusetts Bay, and it is stipulated that they shall be allowed to embark on board a Flag
                            Vessel that will be sent from New York for that purpose, I have thought it proper to give Your Excellency this previous
                            notice. I have the honor to be with the highest Esteem Your Excellency’s most obt and humble Servant
                        
                            Go: Washington
                        
                    